Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action

Title Objections Withdrawal
Applicant’s amendment of the title of the invention is acknowledged. Thus, the objection to title is withdrawn.

Claim Rejections Withdrawal
Applicant’s amendment of Claim 11 and cancellation of Claim 12 are acknowledged. Thus, the claim rejections under 112(b) are withdrawn. 

Claim Rejections – 35 U.S.C. 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 11 and 13-20 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claim limitation “each of the groups including two light-emitting layers configured to emit light in one color, which is same in each of the groups” in Claim 11 is not supported by the specification as originally filed. The specification as originally filed states “At least three of the first light-emitting layer E1, the second light-emitting layer E2, the third light-emitting layer E3, and the fourth light-emitting layer E4 are configured to emit light in colors different from one another for forming the full-color pixel” [0031], which is opposite of the newly added claim limitation. Claims 13-20 depend from Claim 11.
Claim 14 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 14 claims “at least three of the first light-emitting layer, the second light-emitting layer, the third light-emitting layer, and the fourth light-emitting layer are configured to emit light in colors different from one another for a corresponding one pixel of full color”, which is opposite of the claim limitation of the independent Claim 11. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
 
Claim Rejections – 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 11, 13 and 15-19 rejected under 35 U.S.C. 103 as being unpatentable over Kim (U.S. Patent Pub. No. 2017/0352707) of record, in view of Tokuda (CN 104701345, machine-translated text provided), in view of Chaji (U.S. Patent Pub. No. 2016/0155781) of record.
	Regarding Claim 11
	FIG. 1 of Kim discloses a display device comprising: a plurality of pixel electrodes (110-120, FIG. 3) arranged in a matrix along a first direction and a second direction perpendicular to each other, and a third direction and a fourth direction being oblique to both the first direction and the second direction, and the third direction and the fourth direction being perpendicular to each other; an insulation layer (PDL) including a portion on a periphery of each of the plurality of pixel electrodes (110/120), the insulation layer including openings to expose respective portions of the plurality of pixel electrodes; a plurality of light-emitting layers (200/500) overlapping with the respective plurality of pixel electrodes, the plurality of light-emitting layers being separated from one another; a plurality of carrier generation layers (300/400, FIG. 3) on the insulation layer and on the plurality of pixel electrodes inside the openings, the plurality of carrier generation layers being separated from one another on the insulation layer; and a common electrode (600, FIG. 3) opposed to the plurality of pixel electrodes, and the plurality of light-emitting layers fall into groups, each of the groups including two light-emitting layers configured to emit light in one color, which is same in each of the groups (identical light emitting layers 200/500). 
Kim fails to disclose “a first pair of light-emitting layers of the plurality of light-emitting layers being closest to each other in the first direction or the second direction, a second pair of light-emitting layers of the plurality of light-emitting layers being closest to each other in a diagonal direction that is one of the third direction or the fourth direction perpendicular to each other, the second pair of light-emitting layers being farther away from each other than the first pair of light-emitting layers”; “some of the plurality of carrier generation layers extending in the third direction, others of the plurality of carrier generation layers extending in the fourth direction, each of the plurality of carrier generation layers continuously overlapping with the second pair of light-emitting layers, wherein each of the plurality of carrier generation layers do not continuously overlap with the first pair of light-emitting layers” and “a first pair of pixel electrodes of the plurality of pixel electrodes are closest to each other in the first direction or the second direction, a second pair of pixel electrodes of the plurality of pixel electrodes are closest to each other in the third direction or the fourth direction, the second pair of pixel electrodes are farther away from each other than the first pair of pixel electrodes, the second pair of light-emitting layers are on the second pair of pixel electrodes”.
	FIG. 7 of Tokuda discloses a similar display device, comprising a plurality of light-emitting areas E, wherein a first pair of light-emitting areas of the plurality of light-emitting areas being closest to each other in the first direction or the second direction, a second pair of light-emitting areas of the plurality of light-emitting areas being closest to each other in a diagonal direction that is one of the third direction or the fourth direction perpendicular to each other, the second pair of light-emitting areas being farther away from each other than the first pair of light-emitting areas; and the plurality of light-emitting areas fall into groups, each of the groups including two light-emitting areas configured to emit light in one color, which is same in each of the groups. FIG. 2 of Tokuda further discloses each of the plurality of light-emitting layers 33 overlaps the corresponding one of the plurality of pixel electrodes 32 in the corresponding one of plurality of light-emitting areas. Therefore, Kim discloses a first pair of light-emitting layers of the plurality of light-emitting layers being closest to each other in the first direction or the second direction, a second pair of light-emitting layers of the plurality of light-emitting layers being closest to each other in a diagonal direction that is one of the third direction or the fourth direction perpendicular to each other, the second pair of light-emitting layers being farther away from each other than the first pair of light-emitting layers; a first pair of pixel electrodes of the plurality of pixel electrodes are closest to each other in the first direction or the second direction, a second pair of pixel electrodes of the plurality of pixel electrodes are closest to each other in the third direction or the fourth direction, the second pair of pixel electrodes are farther away from each other than the first pair of pixel electrodes, the second pair of light-emitting layers are on the second pair of pixel electrodes; and the plurality of light-emitting layers fall into groups, each of the groups including two light-emitting layers configured to emit light in one color, which is same in each of the groups (identical light emitting layer 33).
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Kim, as taught by Tokuda. The ordinary artisan would have been motivated to modify Kim in the above manner for the purpose of suppressing color mixing (Para. 8 of Tokuda).
Kim as modified by Tokuda fails to disclose “some of the plurality of carrier generation layers extending in the third direction, others of the plurality of carrier generation layers extending in the fourth direction, each of the plurality of carrier generation layers continuously overlapping with the second pair of light-emitting layers, wherein each of the plurality of carrier generation layers do not continuously overlap with the first pair of light-emitting layers”.
	FIG. 10 of Chaji discloses a similar display device, wherein some of the plurality of subpixels extending in the third direction, others of the plurality of subpixels extending in the fourth direction. FIGS. 10-11 of Kim disclose the carrier generation layer 400 continuously overlapping with subpixels 120-130, and does not continuously overlap with subpixel 110. A combination of Kim and Chaji thus discloses some of the plurality of carrier generation layers extending in the third direction, others of the plurality of carrier generation layers extending in the fourth direction, each of the plurality of carrier generation layers continuously overlapping with the second pair of light-emitting layers, wherein each of the plurality of carrier generation layers do not continuously overlap with the first pair of light-emitting layers.
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Kim, as taught by Chaji. The ordinary artisan would have been motivated to modify Kim in the above manner for the purpose of providing high density displays (Para. 2 of Chaji).

	Regarding Claim 13
	Modified Kim discloses each of the groups includes a first light-emitting layer, a second light-emitting layer, a third light-emitting layer, and a fourth light-emitting layer, arranged in clockwise direction, the first light-emitting layer and the second light-emitting layer are next to each other in the first direction, the second light-emitting layer and the third light-emitting layer are next to each other in the second direction, the third light-emitting layer and the fourth light-emitting layer are next to each other in the first direction, the fourth light-emitting layer and the first light-emitting layer are next to each other in the second direction, the first light-emitting layer and the third light-emitting layer are next to each other in the third direction, the second light-emitting layer and the fourth light-emitting layer are next to each other in the fourth direction, the plurality of carrier generation layers include first carrier generation layers and second carrier generation layers, each of the first carrier generation layers overlaps with the first light-emitting layer and the third light-emitting layer included in a corresponding one of the groups, and each of the second carrier generation layers overlaps with the second light-emitting layer and the fourth light-emitting layer included in a corresponding pair of the groups next to each other in the fourth direction.
	
	Regarding Claim 15
	FIG. 3 of Kim discloses a substrate (BS) on which the plurality of pixel electrodes is disposed, wherein the substrate has a rectangular planar shape with a side parallel to the first direction and another side parallel to the second direction (FIG. 1).
	
	Regarding Claim 16
	FIG. 1 of Kim discloses a substrate on which the plurality of pixel electrodes are disposed, wherein the substrate has a rectangular planar shape with a side parallel to the third direction and another side parallel to the fourth direction.
	
	Regarding Claim 17
	Kim discloses each of the plurality of carrier generation layers is formed from an organic material [0076] with acceptors doped [0093] therein. The limitation “for serving to accept electrons, generating holes by the acceptors turning into acceptor ions upon acceptance of the electrons” is related to material property. Where the claimed and prior art products are identi-cal or substantially identical in structure or composi-tion, or are produced by identical or substantially identical processes, a prima facie case of either antici-pation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP2112.01.

	Regarding Claim 18
	Kim discloses each of the plurality of carrier generation layers is formed from an organic material [0076] with acceptors doped [0093] therein. The limitation “the acceptors serve to accept the electrons from the organic material” is related to material property. Where the claimed and prior art products are identi-cal or substantially identical in structure or composi-tion, or are produced by identical or substantially identical processes, a prima facie case of either antici-pation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP2112.01.
	
	Regarding Claim 19
	FIG. 16 of Okumura discloses each of the plurality of carrier generation layers is a hole injection layer [0182], which is in close contact with corresponding two of the plurality of pixel electrodes (110).

Claim 14 rejected under 35 U.S.C. 103 as being unpatentable over Kim, Tokuda and Chaji, in view of Okumura (U.S. Patent Pub. No. 2009/0316026) of record.
	Regarding Claim 14
	Kim as modified by Tokuda and Chaji discloses Claim 13. 
Kim as modified by Tokuda and Chaji fails to explicitly disclose “at least three of the first light-emitting layer, the second light-emitting layer, the third light-emitting layer, and the fourth light-emitting layer are configured to emit light in colors different from one another for a corresponding one pixel of full color”.
	FIG. 5 of Okumura discloses a similar display device, wherein at least three of the first light-emitting layer, the second light-emitting layer, the third light-emitting layer, and the fourth light-emitting layer are configured to emit light in colors different from one another for a corresponding one pixel of full color [0035].
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Kim, as taught by Okumura. The ordinary artisan would have been motivated to modify Kim in the above manner for the purpose of optimizing the image (Para. 29 of Okumura).

Claim 20 rejected under 35 U.S.C. 103 as being unpatentable over Kim, Tokuda and Chaji, in view of Sung (U.S. Patent Pub. No. 2008/0111474) of record.
	Regarding Claim 20
	Kim as modified by Kim and Chaji discloses Claim 17. 
Kim as modified by Kim and Chaji fails to explicitly disclose “each of the plurality of carrier generation layers includes a hole injection layer in close contact with corresponding two of the plurality of pixel electrodes and a hole transport layer in close contact between corresponding two of the plurality of light-emitting layers and the hole injection layer, and the acceptors serve to accept the electrons from the hole transport layer”.
	FIG. 1 of Sung discloses a similar display device, wherein each of the plurality of carrier generation layers includes a hole injection layer (120) in close contact with corresponding two of the plurality of pixel electrodes (110) and a hole transport layer (130) in close contact between corresponding two of the plurality of light-emitting layers (140) and the hole injection layer, and the acceptors serve to accept the electrons from the hole transport layer.
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Kim, as taught by Sung. The ordinary artisan would have been motivated to modify Kim in the above manner for the purpose of improving organic light emitting display (Para. 8 of Sung).

Response to Arguments
Applicant’s arguments with respect to Claim 11 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENG-BAI ZHU whose telephone number is (571)270-3904.  The examiner can normally be reached on 11am – 7pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao Le can be reached on (571)272-1708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHENG-BAI ZHU/Primary Examiner, Art Unit 2892